 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARQUIS DOMINIQUE MOORE,                           No. 2:19-cv-1131 MCE KJN P
12                        Petitioner,
13             v.                                        ORDER
14    STU SHERMAN,
15                        Respondent.
16

17            Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at the present time.

23            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

24   counsel (ECF No. 2) is denied without prejudice.

25   Dated: October 29, 2019

26
27
     /moor1131.110
28
